PER CURIAM
Claimant appeals an order of the Workers’ Compensation Board, arguing that the Board erred (1) in prematurely closing his claim, (2) in holding that he is not permanently and totally disabled, and (3) in holding that he is not entitled to pain therapy. On de novo review of the record, we conclude that the Board was correct both as to claimant’s medically stationary date and the extent of his disability. We therefore discuss only the issue of entitlement to pain therapy.
Claimant is entitled to medical treatment, including pain therapy, “for such period as the * * * process of the recovery requires.” ORS 656.245(1). Although SAIF is correct that the medical evidence in this case specifically recommends against pain treatment, all of those recommendations are based on the fact that claimant was uncooperative and addicted to a particular drug. Claimant has cured his addiction and has been cooperative in the therapy sessions that he attended with Dr. Dunn before SAIF terminated treatment. Claimant is entitled to treatment for the alleviation of pain.
Affirmed as to medically stationary date and extent of disability; remanded for referral for pain therapy.